909 F.2d 1485
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Carl SUTTON, Jr., Defendant-Appellant.
No. 89-3846.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1990.

Before KEITH, KRUPANSKY and SUHRHEINRICH, Circuit Judges.

ORDER

1
Carl Sutton, Jr., appeals pro se from the district court's denial of a motion to correct his sentence under Fed.R.Crim.P. 35(a).  His case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, the panel unanimously agrees that oral argument is not needed in this case.  Fed.R.App.P. 34(a).


2
Sutton is now serving consecutive, twenty-year sentences after being convicted by a jury of one count of conspiracy to possess with the intent to distribute cocaine and one count of attempted distribution of cocaine.  In his present motion, Sutton argued that he should not have been sentenced to consecutive terms of imprisonment.  The district court denied Sutton's motion on August 25, 1989.  Upon review, we find that Sutton's argument has already been decided against him on direct appeal.   United States v. Ramos, 861 F.2d 461, 469 (6th Cir.1988), cert. denied, 109 S.Ct. 1653 (1989).   Cf. United States v. Cochran, 883 F.2d 1012, 1017-18 (11th Cir.1989);  United States v. McQuisten, 795 F.2d 858, 865-68 (9th Cir.1986).


3
Accordingly, Sutton's request for counsel is denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.